FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 22, 2022

                                     No. 04-22-00261-CR

                                 Jose Manuel VILLAGRAN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR3653B
                       Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
       The reporter’s record was originally due August 15, 2022 but was not filed. On August
21, 2022, the court reporter filed a notification of late record, requesting an extension until
September 30, 2022 to file the record. After consideration, we GRANT the request and
ORDER the court reporter to file the record by September 30, 2022.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court